Lumpkin, J.
(After seating the foregoing facts.) In the bill, of exceptions the two amendments dated February 2, 1905, are referred to as if they were independent motions to amend the. acknowledgment of service and the judgment. In the record, .however, they appear to have been tendered as amendments to-the petition for mandamus. In one instance, after stating the name of the case, the proposed amendment is headed: “ Suit in Pike superior court, Oct. term, 1904.” In the other it is stated as “application for mandamus, in Pike superior court, Oct. term,. 1904.” Neither of these descriptions is applicable to the suit in which the judgment was obtained, which was instituted in September, 1901. The mere entry of the words “amendment allowed” at the foot of each of these papers, properly construed, means that they were respectively allowed as ameudmeuts to the application for mandamus. Such an entry does not operate to-alter the judgment and change it into a shape entirely different-from tliat in which it was rendered. But if these entries should be construed as orders seeking to amend the acknowledgment of service and the judgment respectively, they would still not have: the effect of making a valid judgment against the municipal corporation. No process was ever issued against the Town of Moleña, but only against certain individuals described respectively as “mayor,” “recorder,” and “counoilmen” of that place. The-acknowledgment of service was similarly signed. The only change sought to be made was by striking the word “copy” before the word “ process,” so as to make a waiver of process. It still remained an acknowledgment of service and waiver of process by the individuals, and not by the municipality. No plea, by the town appears to have been filed. The Town of Moleña,, therefore, has never been brought into court, either by process-directed to it, or by service or acknowledgment of service on its behalf. This being true, there was no lawful verdict against it, and no judgment could be entered against it, nor could any amendment of the judgment which was actually rendered have-that effect. The plaintiffs’ application for mandamus, therefore, had no valid judgment as a basis on which to rest; and, without-regard to the other questions raised, the refusal to make the mandamus absolute was right.

Judgment affirmed.


All the Justices concur, except Simmons,.. C. J., absent.